DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.

Claim interpretation under 35 USC § 112(f)
The claims have been amended such that there is sufficient structure, therefore 35 USC § 112(f) is no longer considered to be invoked.

Claim rejections under 35 USC § 112(a)/112(b)
The remarks do not address the enablement nor indefinite rejections under 35 USC § 112(a) and 112(b).  Even as amended, the claims are not enabled and are vague and indefinite as discussed herein below.

Claim Objections
Claim 1 recites the limitation "the data acquirer" in line 19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for “circuitry configured to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, acquire mass profile data of the sample based on a result of analysis by the analyzer, reduce a data amount of the mass profile data acquired by the data acquirer when the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the information processing apparatus is connected to the wireless2Application No. 16/598,479Reply to Office Action of December 14, 2020 communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the information processing apparatus is connected to the wired communicator”.  Specifically, the claimed circuitry is only functionally described without any discussion of how they are made and used.  Paragraph [0047] of the instant published application recites:
the control device 130 of FIG. 1. FIG. 3 is a flow chart showing the algorithm of the control processing of the mass spectrometer 1 performed by the control device 130. As shown in FIG. 2, the control device 130 includes a connection determiner 131, an operation instructor 132, a data acquirer 133, a storage controller 134, a transmitter 135 and a data amount reducer 136 as functions.
	That is, figure 2 only shows the connection determiner, data acquirer, data amount reducer and transmitter as their functions.  While figure 3 is disclosed to be a flow chart showing the algorithm performed by the control device, there is no disclosure of any particular algorithm or program to facilitate the practical aspects of figure 3.  Thus the block diagram of figure 2 is not sufficient to show enabling disclosure of “a connection determiner”, “data acquirer”, “a data amount reducer” and “a transmitter” as claimed.  The breath of the claims covers any algorithm of a processor to perform the claimed functional steps, however no algorithm is disclosed to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  The nature of the claimed invention is to determine which one of a wired communicator and a wireless communicator is connected to an information processing apparatus via “circuitry” and reducing data amount when a wireless connection is made, however the specification is notably silent as to how a “circuitry” determines whether a wired/wireless communicator is connected, nor how the data is acquired and reduced and transmitted.  For instance paragraph [0049] recites:
 “the connection determiner 131 detects the information processing apparatus 2 connected to the wired communicator 110 or the wireless communicator 120 (step S1). Further, the connection determiner 131 determines whether the information processing apparatus 2 detected in the step S1 is connected to the wired communicator 110 (step S2). When the information processing apparatus 2 is connected to the wired communicator 110, the connection determiner 131 proceeds to the step S3. On the other hand, 
	The specification does not provide any detail as to how the connection is detected nor how the determination is made.  Indeed, since the circuitry performing a connection determination is a function of a controller algorithm ([0047]) and the connection determiner is necessary to determine whether the data should be reduced, it would require undue experimentation to design such an algorithm. Moreover, the specification is silent as to how the data is reduced except to suggest it is compressed.  Compressing data must be performed by some process, however the specification lacks any detail on how the compression or thinning is accomplished. The level of one of ordinary skill in the art is best described in WO 2014/030434 summarized in the background section of the instant invention.  However, in paragraph [0004] of the instant invention it notes that when applying the ‘434 to mass spectrometry, it is not easy to efficiently control the mass spectrometer by the information processing apparatus through the wireless LAN.  Indeed, the ‘434 publication is also silent with regards to any circuitry to provide a connection determination or circuitry to provide for data amount reduction, leaving one of ordinary skill in the art to determine an algorithm/program to perform the disclosed and claimed functional steps, which without any direction from the instant disclosure would amount to undue experimentation.  Moreover, since there is no direction provided by the instant specification as to how to create such an algorithm, such steps could not be readily ascertained without undue experimentation.  The examiner also notes the specification lacks any working examples of an algorithm or program that would enable one of ordinary skill in the art to create a circuitry with the  unpredictable.
	MPEP 2164.06(a) recites: “It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why the missing information is needed to provide enablement”
	In the instant case, the specification is silent with regards to what constitutes the circuitry for connection determination, data acquisition, data amount reduction and transmission as claimed.
	Moreover, MPEP 2164.06(c)(I) recites “where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. ”
	In the instant case, there is no disclosed algorithm or program only a generic computer and generic functional steps taken by some undisclosed algorithm, thus fails to suggest how the computer could be properly programed to make the required calculation to reduce the data and to coordinate circuitry for the connection determination, data acquisition, data amount reduction and transmission in the proper timed sequence to perform the claimed and disclosed functions.  For instance, the 
	Therefore claim 1 is non-enabled as required by 35 USC 112(a).
Claim 13 is commensurate in scope with claim 1 and therefore is non-enabled for the same reasons above.
Claims 2-12 and 14-20 are non-enabled by virtue of their dependencies on respective independent claims 1 and 13.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is vague and indefinite for requiring “circuitry configured to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, acquire mass profile data of the sample based on a result of analysis by the analyzer, reduce a data amount of the mass profile data acquired by the data acquirer when the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the information processing apparatus is connected to the wireless2Application No. 16/598,479Reply to Office Action of December 14, 2020 communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the information processing apparatus is connected to the wired communicator”.  Specifically, the specification fails to disclose the specific algorithm/program to facilitate the functional aspects of each element of the disclosed controller.  To wit, the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  Accordingly the claim 1 is rejected for being indefinite.
Claim 13 is commensurate in scope with claim 1 and therefore is vague and indefinite for the same reasons above.
Claims 2-12 and 14-20 are vague and indefinite by virtue of their dependencies on respective independent claims 1 and 13.
Claim 6 is vague and indefinite for reciting wherein the PC and the mobile terminal display a same GUI because claim 5 requires the PC or mobile terminal.  Since 
Claims 7-8 are vague and indefinite by virtue of their dependencies on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11-14 and 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US pgPub 2018/0047553) in view of Ng et al. (US pgPub 2006/0168351).
Regarding claim 1, Richardson teaches a mass spectrometer (fig. 2, 200) comprising: 
a wired communicator (paragraph [0700] teaches pre-processing circuitry 206 may be directly connected (i.e. wired) to spectrometer 204, thus requiring a wired communicator) that connects wired communication to an information processing apparatus (controller 212 (interpreted to be information processing apparatus) which may include 206 and 208 see paragraph [0706]) configured to analyze a mass profile 
a wireless communicator ([0700], in order to connect 204 to 206 either directly or wirelessly, there must be both a communicator for a wireless communication and a wired communicator) that connects wireless communication to the information processing apparatus ([0700]);
 an analyzer (sampler 202 and spectrometer 204) comprising an ion source, an ion separation device and a detector and configured to carry out mass analysis of the sample ([0021, [0054], [0079]) based on an operating instruction given by the information processing apparatus (212, see paragraph [0703] 212 controls the operation of elements of system 200) 
circuitry configured to, acquire mass profile data of the sample based on a result of analysis by the analyzer ([0700], pre-processing circuitry 206 obtains sample spectra from sampling device 202 and spectrometer 204.  206 is part of 212 see paragraph [0706]), reduce a data amount of the mass profile data acquired by the data acquirer  when the information processing apparatus is connected to the wireless communicator ([0700] compress the data in the one or more sample spectra so that less data needs to be transmitted and a wireless connection), transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the information processing apparatus is connected to the wireless communicator ([0700] wireless communication between 204 and 206 with compressed transmission and paragraph [0706] for 212 to comprises 206) and  transmit the mass profile data to the information processing apparatus through the wired communicator 
While Richardson teaches wireless communication and the mass profile data may be compressed ([0700]) differs from the claimed invention by not disclosing determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to.
However, Ng teaches circuitry to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, reduce a data amount of the data acquired by the data acquirer when the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount, to the information processing apparatus through the wireless communicator when the information processing apparatus is connected to the wireless2Application No. 16/598,479 Reply to Office Action of December 14, 2020communicator (([0044]-[0045])).
Ng modifies Richardson by suggesting determining whether a connection is made wired or wirelessly and when it is determined that the connection is made wirelessly, transmitting data compressed.
Since both inventions are directed towards the transmission of data either wired or wirelessly, it would have been obvious to one of ordinary skill in the art to have the determination of Ng made in the device of Richardson because it would allow for the reduction of data that needs to be transmitted wirelessly ([0044]), however when wired 
Regarding claims 2 and 14, Richardson teaches wherein the circuitry is configured to reduce the data amount by compressing or thinning the mass profile data ([0700]).
Regarding claims 4 and 16, Richardson teaches wherein the information processing apparatus includes a PC or a mobile terminal ([0602]).
Regarding claims 5 and 17, Richardson in view of Ng teaches wherein the circuitry is configured to determine whether the information processing apparatus connected to the wired communicator or the wireless communicator is the PC or the mobile terminal (see Ng above), and when the information processing apparatus is the mobile terminal, reduce the data amount of the mass profile data (see Ng above).
Regarding claims 9 and 18, Richardson teaches wherein the analyzer further includes an imager that produces image data by imaging  the sample (paragraph [1187]), the circuitry is configured to acquire the image data produced by the imager (as seen in figure 87).
While Richardson teaches reducing spectral data ([0700]) to reduce the amount of data during wireless transmission ([0700]), Richardson fails to disclose the circuitry is configured to reduce a data amount of the image data when the information processing apparatus is connected to the wireless communicator, and transmit the image data having the reduced data amount, to the information processing apparatus through the wireless communicator.  However, it would have been obvious to one of ordinary skill in 
Regarding claim 11, Richardson teaches a mass spectrometry system, comprising: one or more information processing apparatuses that display a mass profile based on mass profile data of a sample and analyzes the mass profile data; and the mass spectrometer of claim 1 that is connected to the one or more information processing apparatuses by wired communication or wireless communication, performs mass analysis of the sample based on an operating instruction from one of the one or more information processing apparatuses, and transmits mass profile data of the sample based on a result of analysis to the information processing apparatus (as discussed above in claim 1).
Regarding claim 12, Richardson teaches wherein the connection between the mass spectrometer and the one or more information processing apparatuses is physically separated from an information processing apparatus outside of the mass spectrometry system ([0700]).
Claim 13 is commensurate in scope with claim 1 and thus obvious as discussed herein above.

Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US pgPub 2018/0047553) in view of Ng et al. (US pgPub 2006/0168351) and Geromanos et al. (US pgPub 2018/0144918).
Regarding claim 10, Richardson fails to disclose a connection component to which an operation unit that receives a user's operation and a display that displays the 
However, Geromanos et al. teach a connection component (fig. 15, 1538) to which an operation unit that receives a user's operation (inherent to a keyboard) and a display (1544) that displays the mass profile based on the mass profile data of the sample are connectable (display to a mass spectrometer inherently displays mass profile data), wherein the analyzer carries out mass analysis of the sample based on the operation received by the operation unit (inherent to control mass analysis via user input [0079]), and the connection component supplies the mass profile data acquired by the circuitry to the display (via user input).
Geromanos et al. modifies the combined device by suggesting a user interface.
Since both inventions are directed towards computer systems for mass spectrometers, it would have been obvious to one of ordinary skill in the art to have the user input and display of Geromanos in the combined device because it would allow for the user to control what data is displayed.
Regarding claim 19, the combined device in view of Geromanos teaches a connection component comprising a plurality of connection ports (nodes 182a-182n) configured to connect an operation unit and a display respectively such that the operation unit receives an operation instruction for the mass spectrometry analysis from 
Regarding claim 20, the combined device in view of Geromanos teaches wherein the wired communicator, the wireless communicator and the control device are included in a server ([0072])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881